Exhibit 10.15

HYATT HOTELS CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

As Amended and Restated Effective as of December 10, 2009.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page(s)

ARTICLE I. DEFINITIONS

   1

ARTICLE II. ELECTION TO DEFER

   3

ARTICLE III. DEFERRED COMPENSATION ACCOUNTS

   3

ARTICLE IV. PAYMENT OF DEFERRED COMPENSATION

   5

ARTICLE V. ADMINISTRATION

   7

ARTICLE VI. AMENDMENT OF PLAN

   8

ARTICLE VII. CHANGE OF CONTROL

   8

ARTICLE VIII. EFFECTIVE DATE

   8

 

i



--------------------------------------------------------------------------------

HYATT HOTELS CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

As Amended and Restated Effective as of December 10, 2009

ARTICLE I.

DEFINITIONS

1.1 “Accounts” shall mean collectively the Director’s Cash Account and Stock
Unit Account.

1.2 “Annual Equity Retainer” shall mean the Annual Equity Retainer paid to the
Director in Common Stock for serving as a member of the Board.

1.3 “Annual Fee” shall mean the Annual Equity Retainer paid to the Director in
cash for serving as a member of the Board, but does not include any amounts
earned for attending Committees of the Board or for serving on Committees of the
Board.

1.4 “Board” shall mean the Board of Directors of Hyatt Hotels Corporation.

1.5 “Change of Control” shall mean (a) prior to the consummation of a public
offering in which the Company offers for sale shares of its common stock or
other equity interests pursuant to an effective registration statement on Form
S-1 or otherwise under the Securities Act of 1933, as amended (an “IPO”),
Pritzker Affiliates shall fail to own more than 50% of the combined voting power
of all Voting Stock of the Company and (b) following an IPO, any Person or two
or more Persons acting in concert (other than (i) any Pritzker Affiliate or
(ii) any Pritzker Affiliate along with any other stockholder which, together
with its Affiliates, owns more than 5% of the combined voting power or the
Voting Stock as of June 30, 2009 (a “Non-Pritzker Affiliate Existing
Shareholder”) so long as Pritzker Affiliates continue to own more Voting Stock
than such Non-Pritzker Affiliate Existing Shareholder) shall have acquired
“beneficial ownership,” directly or indirectly, of, or shall have acquired by
contract or otherwise, Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing 50% or more of the combined
voting power of all Voting Stock of the Company. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d 3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended.

1.6 “Common Stock” shall mean the Class A Common Stock of the Company, par value
$0.01 per share.

1.7 “Company” shall mean Hyatt Hotels Corporation and any corporate successors.

1.8 “Code” shall mean the Internal Revenue Code of 1986, as amended and any
successor statute thereto.

1.9 “Director” shall mean a member of the Board of Directors of the Company who
is not an employee of the Company or any of its subsidiaries.



--------------------------------------------------------------------------------

1.10 “Effective Date” shall mean July 1, 2007.

1.11 “Fair Market Value” shall mean (a) if the Common Stock is not publicly
traded on a national securities exchange or other quotation system, then the
fair market value of the Common Stock as determined by an independent third
party appraisal on the December 31 immediately preceding the date Fair Market
Value is being so determined, or if the Board determines that subsequent events
have materially affected such value, then as of a date determined by the Board,
which appraisal shall reflect a reasonable valuation of the Company as
contemplated by Treasury Regulation §1.409A-1(b)(5), or (b) if the Common Stock
is publicly traded on a national securities exchange, the fair market value of
the Common Stock shall be the closing price of the Common Stock regular way, as
reported in the Wall Street Journal for the relevant date, or if the Common
Stock is not traded on such date, the next preceding trading date.

1.12 “First Restatement Effective Date” shall mean December 10, 2009.

1.13 “Initial Equity Retainer” shall mean the grant of Common Stock deliverable
upon election or appointment to the Board.

1.14 “Plan” shall mean this Deferred Compensation Plan for Directors as it may
be amended from time to time.

1.15 “Pritzker Affiliate” shall mean (i) all lineal descendants of Nicholas J.
Pritzker, deceased, and all spouses and adopted children of such descendants;
(ii) all trusts for the benefit of any person described in clause (i) and
trustees of such trusts; (iii) all legal representatives of any person or trust
described in clauses (i) or (ii); and (iv) all partnerships, corporations,
limited liability companies or other entities controlling, controlled by or
under common control with any person, trust or other entity described in clauses
(i), (ii) or (iii). “Control” for these purposes shall mean the ability to
influence, direct or otherwise significantly affect the major policies,
activities or action of any person or entity, and the terms “controlling,”
“controlled by” and “under common control with” have correlative meanings.

1.16 “Year” shall mean calendar year.

1.17 “Cash Account” shall mean the account created by the Company pursuant to
Article III of this Plan in accordance with an election by a Director to receive
deferred cash compensation under Article II hereof.

1.18 “Separation from Service” shall mean termination of service as a Director;
provided that the individual is not or does not as a result thereof become an
employee or maintain an independent contractor relationship with the Company or
any subsidiary. All determinations of whether an individual has had a Separation
from Service shall be made applying the definition contained in Treasury
Regulation §1.409A-1(h).

1.19 “Stock Unit” shall mean one share of Common Stock.

1.20 “Stock Unit Account” shall mean the bookkeeping account created by the
Company pursuant Article III of this Plan in accordance with an election by a
Director to receive deferred stock compensation under Article II hereof.

 

2



--------------------------------------------------------------------------------

1.21 “Voting Stock” means each class of securities the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of the Company, even
though the right so to vote has been suspended by the happening of such a
contingency.

1.22 “He”, “Him” or “His” shall apply equally to male and female members of the
Board.

ARTICLE II.

ELECTION TO DEFER AND PAYMENT ELECTIONS

2.1 A Director may elect to defer payment of all or a specified part of any
Annual Fee or Annual Equity Retainer by filing an election with the Company as
follows:

 

  (a) On or before December 31 of any Year, the Director may elect to defer all
or any part of the Annual Fee or Annual Equity Retainer earned during the Year
following such election and succeeding Years (until the Director ceases to be a
Director).

 

  (b) Any person who shall become a Director during any Year, and who was not a
Director on the preceding December 31, may elect within thirty days after the
Director’s term begins to defer payment of all or a specified part of such
Annual Fee or Annual Equity Retainer earned during the remainder of such Year or
succeeding Years. Fees deferred pursuant to this Section shall be paid to the
Director at the time(s) and in the manner specified in Article IV hereof, in the
form of cash or Common Stock, or any combination thereof, as designated by the
Director.

 

  (c) Prior to the First Restatement Effective Date, each Director was also
allowed to defer receipt of his Initial Equity Retainer.

2.2 Each deferral election shall continue from Year to Year unless the Director
terminates it by written request delivered to the Secretary of the Company prior
to the commencement of the Year for which the termination is first effective.

2.3 At the time of deferral, the Director may elect to have the Annual Fee,
Annual Equity Retainer or Initial Equity Retainer (for deferrals prior to the
First Restatement Effective Date) for such year distributed on the earlier of
his Separation from Service or the last business day of March of the fifth Year
following the Year in which such Annual Fee, Annual Equity Retainer or Initial
Equity Retainer would otherwise have been paid, absent the deferral election (an
“In-Service Distribution Date”).

ARTICLE III.

DEFERRED COMPENSATION ACCOUNTS

3.1 The Company shall maintain separate bookkeeping accounts for the Annual
Fees, Annual Equity Retainer or Initial Equity Retainer deferred by each
Director. Any Annual Equity Retainer or Initial Equity Retainer deferred by a
Director shall be denominated in Stock Units

 

3



--------------------------------------------------------------------------------

and held in a Stock Unit Account for the benefit of the Director. The Director
may elect at the time of the deferral to have the Annual Fee denominated in
either Stock Units and credited to the Stock Unit Account, or in cash and
credited to the Cash Account.

3.2 The Company shall credit, on the date the Annual Fees become payable, to the
Cash Account of each Director the deferred portion of any Annual Fees due to the
Director as to which an election to receive cash has been made. Subject to
Section 3.10, Annual Fees deferred in the form of cash (and interest thereon)
shall be held in the general funds of the Company.

3.3 The Company shall credit the Cash Account of each Director on a quarterly
basis with interest at the prime rate in effect at the Company’s principal
commercial bank on the date of the next immediately following regular quarterly
Directors’ meeting. A Director’s Cash Account shall continue to accrue interest
in the foregoing manner until two days prior to the date on which the balance of
the Director’s Cash Account will be paid, in accordance with the terms of
Article IV hereof, in satisfaction of all payments owed to the Director under
the Plan.

3.4 The Company shall credit, on the date Annual Fees or Annual Equity Retainer
becomes payable, the Stock Unit Account of each Director with the number of
Stock Units which is equal to: the deferred portion of any Annual Equity
Retainer or Annual Fee due to the Director as to which an election to receive
Common Stock has been made, divided by the Fair Market Value of the Common Stock
on the date such Annual Equity Retainer or Annual Fee would otherwise have been
paid. With respect to the Initial Equity Retainer deferred prior to the First
Restatement Effective Date, the Stock Unit Account will be credited with the
number of Stock Units equal to the Initial Equity Retainer divided by the Fair
Market Value on the date the Director was first elected or appointed to the
Board (or the Effective Date with respect to Initial Equity Retainers granted on
the Effective Date).

3.5 The Company shall credit the Stock Unit Account of each Director who has
elected to receive deferred compensation in the form of Stock Units with the
number of Stock Units equal to any cash dividends (or the fair market value of
dividends paid in property other than dividends payable in Common Stock) payable
on the number of shares of Common Stock represented by the number of Stock Units
in each Director’s Stock Unit Account divided by the Fair Market Value on the
dividend payment date. Dividends payable in Common Stock will be credited to
each Director’s Stock Unit Account in the form of additional Stock Units. A
Director’s Stock Unit Account shall continue to be credited with dividends in
the foregoing manner until two days prior to the date on which the balance of
the Director’s Stock Unit Account will be paid, in accordance with the terms of
Article IV hereof, in satisfaction of all payments owed to the Director under
the Plan. If adjustments are made to the outstanding shares of Common Stock as a
result of recapitalization, merger, consolidation, split up, stock split,
reverse stock split, spin-off or other distribution of stock or property of the
Company, extraordinary dividends combination of securities, exchange of
securities or other similar change in the capital structure of the Company
(other than normal cash dividends), an appropriate adjustment also will be made
in the number of Stock Units credited to the Director’s Stock Unit Account.

3.6 Stock Units shall be computed to six (6) decimal places.

 

4



--------------------------------------------------------------------------------

3.7 Stock Units shall not entitle any person to rights of a stock holder with
respect to such Stock Units unless and until shares of Common Stock have been
issued to such person in respect of such Stock Units pursuant to Article IV
hereof.

3.8 The Company shall not be required to acquire, reserve, segregate, or
otherwise set aside shares of its Common Stock for the payment of its
obligations under the Plan, but shall make available as and when required a
sufficient number of its Common Stock to meet the needs of the Plan.

3.9 Nothing contained herein shall be deemed to create a trust of any kind or
any fiduciary relationship. To the extent that any person acquires a right to
receive payments from the Company under the Plan, such right shall be no greater
than the right of any unsecured general creditor of the Company.

3.10 The Company may enter into a trust agreement creating an irrevocable
grantor trust for the holding of cash credited to the Cash Account of each
Director under the Plan. Any assets of such trust shall be subject to the claims
of creditors of the Company to the extent set forth in the trust, and Directors’
interests in benefits under this Plan shall only be those of unsecured creditors
of the Company.

ARTICLE IV.

PAYMENT OF DEFERRED COMPENSATION

4.1 Timing and Form of Payment. Unless otherwise elected under Section 2.3,
amounts contained in a Director’s Accounts will be distributed in a lump sum on
January 31st of the Year following the Director’s Separation from Service.
Amounts credited to a Director’s Cash Account shall be paid in cash. Amounts
credited to a Director’s Stock Unit Account shall be paid in the form of one
whole share of Common Stock for each Stock Unit. A cash payment will be made for
any fractions of a Stock Unit remaining in the Director’s Stock Unit Account.
Such fractional share will be valued at the Fair Market Value on the date of
settlement.

4.2 Designation of Beneficiary. Each Director shall have the right to designate
a beneficiary who is to succeed to his right to receive payments hereunder in
the event of death. Any designated beneficiary will receive payments in the same
manner as the Director if he had lived. In case of a failure of designation or
the death of a designated beneficiary without a designated successor, the
balance of the amounts contained in the Director’s Accounts shall be payable in
accordance with Section 4.1 to the Director’s or former Director’s estate in
full on the first day of the Year following the Year in which the Director or
his designated beneficiary dies. No designation of beneficiary or change in
beneficiary shall be valid unless in writing signed by the Director and filed
with the Secretary of the Company. Any beneficiary may be changed without the
consent of any prior beneficiary.

4.3 Permissible Acceleration. Notwithstanding Section 4.1, all or a portion of a
Director’s Accounts may be paid prior to Separation of Service in the discretion
of the Company upon the following events:

 

  (a) To comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B));

 

5



--------------------------------------------------------------------------------

  (b) In the event of an Unforeseeable Emergency (as defined below), a Director
may, upon written request, receive payment of all or any portion of his Accounts
as is reasonably necessary (as determined by the full Board of Directors,
without regard to the affected Director) to relieve the need occasioned by the
Unforeseeable Emergency. Such payment shall be made as soon as reasonably
practicable following the later of (i) the payment date designated by the
Director in his request or (ii) the determination of Unforeseeable Emergency,
but in any event not later than 30 days after such date. For purposes of this
paragraph (b), an “Unforeseeable Emergency” means a severe financial hardship to
the Director resulting from an illness or accident of the Director, or of the
Director’s spouse, beneficiary, or dependent, loss of the Director’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Director. The
determination of Unforeseeable Emergency shall be made by the full Board of
Directors without regard to the affected Director based upon all of the facts
and circumstances of each case and in light of Treasury Regulation
Section 1.409A-3. No payment on account of Unforeseeable Emergency shall be made
to the extent that the hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of the Director’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

 

  (c) If the Internal Revenue Service, makes a determination that a Director is
required to include in gross income the value of his Accounts, as soon as
practicable following such determination the Company shall pay to the Director
in a lump sum, the full amount required to be included in the Director’s gross
income.

 

  (d) If the distributable balance of the Director’s Accounts is less than the
amount applicable under Code Section 402(g) for the year in question, then
notwithstanding any prior installment election, the balance of such Accounts
shall be distributed in a lump sum.

 

  (e) Upon the termination and liquidation of the Plan, the balance of the
Directors Accounts shall be distributed in a lump sum twelve months following
such termination and liquidation; provided that such termination or liquidation
is not in connection with a downturn in the financial health of the Company and
shall conform to the requirements of Treasury Regulation
Section 1.409A-3(j)(4)(ix).

4.4 Section 409A Delay. Notwithstanding Sections 4.1 to the contrary, if a
Director is an employee of the Company at the time of his Separation from
Service such Director’s Accounts shall not be payable to the Director prior to
the earlier of (a) the expiration of the six-month period measured from the date
of the Director’s Separation from Service or (b) death, at which time all
payments deferred pursuant to this Section 4.4 shall be paid in a lump sum to
the Director, and any remaining payments shall be paid as otherwise provided
under Section 4.1.

 

6



--------------------------------------------------------------------------------

4.5 Election to Further Defer Payment. A Director who has elected to receive
payment under Section 2.3 of an Annual Fee, Annual Equity Retainer or Initial
Equity Retainer on an In-Service Distribution Date may change such election by
completing and delivering an election to the Secretary of the Company to change
the In-Service Distribution Date to a new In-Service Distribution Date subject
to the following limitations:

 

  (a) The Director’s election of a new In-Service Distribution Date shall not
take effect until at least twelve (12) months after the Director’s new
In-Service Distribution Date election is made in accordance with
Section 409A(a)(4)(C)(i) of the Code and the Treasury Regulations thereunder.

 

  (b) The Director’s new In-Service Distribution Date may not be less than five
years from the date of the Director’s prior In-Service Distribution Date, as
determined in accordance with Section 409A(a)(4)(C)(ii) of the Code and the
Treasury Regulations thereunder.

 

  (c) The Director’s election of a new In-Service Distribution Date shall not be
made less than twelve (12) months prior to the prior In-Service Distribution
Date in accordance with Section 409A(a)(4)(C)(iii) of the Code and the Treasury
Regulations thereunder.

 

  (d) Any change to a Director’s In-Service Distribution Date election shall be
made in accordance with Section 409A(a)(4)(C) of the Code and the Treasury
Regulations thereunder.

ARTICLE V.

ADMINISTRATION

5.1 The books and records to be maintained for the purpose of the Plan shall be
maintained by the Company at its expense. All expenses of administering the Plan
shall be paid by the Company.

5.2 Except to the extent required by law, the right of any Director or any
beneficiary to any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such Director
or beneficiary; and any such benefit or payment shall not be subject to
alienation, sale, transfer, assignment or encumbrance.

5.3 No member of the Board and no officer or employee of the Company shall be
liable to any person for any action taken or omitted in connection with the
administration of the Plan unless attributable to his own fraud or willful
misconduct, and the Company shall not be liable to any person for any such
action unless attributable to fraud or willful misconduct on the part of a
Director, officer or employee of the Company.

 

7



--------------------------------------------------------------------------------

ARTICLE VI.

AMENDMENT OF PLAN

6.1 Subject to any stockholder approval which may be required by law or the
requirements of any stock exchange on which the Common Stock is then listed, the
Plan may be amended, suspended or terminated in whole or in part from time to
time by the Board, except no amendment, suspension, or termination shall apply
to the payment to any Director or beneficiary of a deceased Director of an
amounts previously credited to a Director’s Accounts, without the Director’s
consent (or the beneficiary’s consent in the case of a deceased Director).

6.2 Notice of every such amendment shall be given in writing to each Director
and beneficiary of a deceased director.

ARTICLE VII.

CHANGE OF CONTROL

7.1 Notwithstanding any election under Section 2.3 or the provisions of
Section 4.1 to the contrary, upon the occurrence of a Change of Control the
amounts credited to a Director’s Accounts shall be paid in a lump sum on the
date of the Change of Control.

7.2 A Director’s Accounts shall be paid within thirty (30) days following the
Change of Control, but in no event later than the later of: (a) December 31 of
the year in which the Change of Control occurs, or (b) two and one-half (2  1/2)
months following the date of the Change of Control.

ARTICLE VIII.

EFFECTIVE DATE

This Plan was originally adopted by the Board of Directors effective as of
July 1, 2007 and was amended and restated effective December 10, 2009.

 

8